Case: 1:20-mj-02207-DAR Doc #: 28 Filed: 06/08/21 1 of 1. PageID #: 100

                                                            FILED
                                                              2:14 pm Jun 08 2021
                                                            Clerk U.S. District Court
                                                            Northern District of Ohio
                                                                   Cleveland




                                                              Jun 8, 2021
